                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:18-cv-315-FDW

JENYON R. McELVINE,                       )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                           ORDER
                                          )
KEN BEAVER, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NC DPS”) sealed Notice, (Doc. No. 14), informing the Court that it has been unable to procure

a waiver of service of process for Defendant Angela Rorie.

       NC DPS has provided Defendant Rorie’s last known address. The Clerk of Court is directed

to notify the U.S. Marshal that Defendant Rorie needs to be served with the summons and

Complaint in accordance with Rule 4 the Federal Rules of Civil Procedure. If Defendant Rorie

cannot be served at the addresses provided by the NC DPS, the U.S. Marshal shall be responsible

for locating her home addresses so that she may be served. See 28 U.S.C. § 1915(d) (in actions

brought in forma pauperis under § 1915(d), “[t]he officers of the court shall issue and serve all

process, and perform all duties in such cases”); Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s request,

the court may order that service be made by a United States Marshal or deputy marshal or by a

person specially appointed by the court. The court must so order if the plaintiff is authorized to

proceed in forma pauperis under 28 U.S.C. § 1915….”). If the U.S. Marshal is unable to obtain

service on Defendant Rorie, the U.S. Marshal shall inform the Court of the reasonable attempts to

obtain service. The U.S. Marshal shall not disclose Defendant’s home address to the pro se

                                                  1
incarcerated Plaintiff and shall file any document containing such addresses under seal.

       The Clerk of Court will be ordered to correct the Defendant Gazoo’s name in the record.

       IT IS THEREFORE ORDERED that:

       (1)     The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

               Defendant Rorie. If the U.S. Marshal is unable to obtain service on Defendant

               Rorie, the U.S. Marshal shall inform the Court of the reasonable attempts to obtain

               service.

       (2)     The Clerk is respectfully instructed to mail a copy of the Complaint, (Doc. No. 1),

               the Sealed Notice containing Defendant’s last known addresses, (Doc. No. 15), and

               this Order to the U.S. Marshal.

       (3)     IT IS FURTHER ORDERED that the Clerk of Court is instructed to substitute

               Edward Gazoo for “Edwar Gazoo” as a party.

                                             Signed: November 27, 2018




                                                 2
